                                                                                      16-70058-JHH13
                                                                                                   1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - WESTERN DIVISION

  In the Matter of:
   Cosetta Johnson Foster                   }     Case No: 16-70058-JHH13
   SSN: XXX-XX-8971                         }
      DEBTOR(S).                            }
                                            }
                                            }

                                  ORDER SUSTAINING
This matter came before the Court on Tuesday, May 07, 2019 09:15 AM, for a hearing on the
following:
     1) RE: Doc #41; Debtor's Objection to Claim Number 3 Filed by Nationstar Mortgage,
     LLC/U.S. Bank Trust National Association in the Amount of $219,784.47
     2) RE: Doc #42; Debtor's Objection to Claim Number 5 Filed by Nationstar Mortgage, LLC
     in the Amount of $219,784.47
     3) RE: Doc #46; Debtor's Amended Objection to Claim Number 3 Filed by Nationstar
     Mortgage, LLC/U.S. Bank Trust National Association in the Amount of $219,784.47
     4) RE: Doc #47; Debtor's Amended Objection to Claim Number 5 Filed by Nationstar
     Mortgage, LLC in the Amount of $4,368.52
Proper notice of the hearing was given and appearances were made by the following:
     C David Cottingham, Trustee
     Brad Botes, attorney for Cosetta Johnson Foster (Debtor) (telephonic appearance)


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the filings, evidence, and all other matters before the court, and for the reasons
   stated on the record of the hearing, including the court's finding that the loan modification
   agreement authorized by order dated September 19, 2018 (Doc. 38) was consummated,
   satisfying the unpaid portion of the arrearage claims evidenced by claim numbers three and
   five (the "Arrearage Claims"), the debtor(s)' amended objections to the Arrearage Claims
   filed by Nationstar Mortgage, LLC (Docs. 41, 42, 46, and 47) are SUSTAINED; the
   Arrearage Claims are ALLOWED in the amounts paid by the chapter 13 trustee; and the
   balances of the Arrearage Claims are DISALLOWED.


Dated: 05/13/2019                                     /s/ JENNIFER H. HENDERSON
                                                      JENNIFER H. HENDERSON
                                                      United States Bankruptcy Judge




       Case 16-70058-JHH13       Doc 53    Filed 05/13/19 Entered 05/13/19 13:03:06       Desc Main
                                          Document     Page 1 of 1
